        Case 1:19-cv-00302 Document 1 Filed 01/15/19 Page 1 of 12 PageID #: 1



United States District Court
Eastern District of New York                                        1:19-cv-00302

Keith Kennedy individually and on behalf
of all others similarly situated
                                    Plaintiff

                     - against -                                      Complaint

Mondelēz Global LLC
                                    Defendant


          Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


          1.     Mondelēz Global LLC (“defendant”) manufactures, markets and distributes snack

products under the brand, “Honey Maid” (the “Products”), sold to consumers by third-parties from

brick-and-mortar stores and online.

          2.     The Products purport to be graham crackers and are available in no fewer than 12

varieties, including original, vanilla, chocolate and cinnamon.

          3.     The Honey Maid brand has existed for almost 100 years and is synonymous with

graham crackers, similar to other well-known consumer brands like Kleenex (facial tissues) and

Vaseline (petroleum jelly).1

          4.     The common front label representations include “Honey Maid,” “Made with Real

Honey,” “8g of Whole Grain per 31g serving,” “No High Fructose Corn Syrup,” the flavor variety,

if any, and a statement of identity that the Products are “Grahams.”

          5.     In extra-label representations, the Products are referred to as “graham crackers.”




1
    https://www.honeymaid.com/history
                                                    1
     Case 1:19-cv-00302 Document 1 Filed 01/15/19 Page 2 of 12 PageID #: 2



               Front Label                                Google Search Results




       6.   Defendant’s website invites consumers to “explore our graham cracker varieties” and

is replete with references to “graham crackers,” i.e., “Our Honey Maid graham crackers have

whole grain and real honey” and “Get Creative with Graham Crackers.”




                                              2
     Case 1:19-cv-00302 Document 1 Filed 01/15/19 Page 3 of 12 PageID #: 3




         7.   Leading retailers such as Target and Walmart list the Products as “Graham

Crackers,” and while defendant may not own or operate those websites, it provides product

descriptions, images and copy for those retailers to use.




         8.   Consumers increasingly seek flours made from whole grain for its numerous health

benefits compared to refined white flour, also referred to as unbleached enriched flour.

         9.   Graham flour is a type of coarse-ground whole wheat flour, made from the whole

grain.

                                                 3
      Case 1:19-cv-00302 Document 1 Filed 01/15/19 Page 4 of 12 PageID #: 4



       10.    The net representations of “grahams” (on the label) and “graham crackers” (in other

media) is misleading and deceptive, creating an erroneous impression that graham flour is the

predominant or exclusive flour component, as opposed to white flour.

       11.    This is because the main ingredient in the Products is not graham flour but white

flour (“unbleached enriched flour”), indicated on the ingredient list in miniscule font below the

nutrition facts on the side panel.




       12.    It is reasonable for consumers expect the Products’ composition to conform to their

name because the term “graham” modifies “crackers” and even taken alone, “grahams” is

understood to refer to snacks which have graham flour as the main flour ingredient.

       13.    “Grahams” is located on the label where consumers are accustomed to seeing an

accurate description of the food, unadorned with elegant fonts and trade dress.
                                                4
        Case 1:19-cv-00302 Document 1 Filed 01/15/19 Page 5 of 12 PageID #: 5



          14.    The term “grahams,” even without the secondary word, “crackers” is insufficient to

put reasonable consumers on notice that the Products are not primarily derived from graham flour.

          15.    Since “grahams” occupies the place next to the factual net weight of the Product,

408g, and is in the same font, it is given a level of authoritativeness as to the Products’ true nature.

          16.    Unlike a scale for weight, there is no apparatus that has conclusively identified the

Products as “grahams.”

          17.    Dictionaries confirm what reasonable consumers expect when it comes to graham

crackers, defining them as “a slightly sweet cracker made of whole wheat flour” and “a semisweet

cracker, usually rectangular in shape, made chiefly of whole-wheat flour.”2

          18.    The term “grahams” or “graham crackers” to refer to the Products is also misleading

because the the name is not uniform among all identical or similar products which are designated

as “graham crackers,” where graham flour is the predominant flour.




2
    https://www.dictionary.com/browse/graham-cracker
                                                       5
      Case 1:19-cv-00302 Document 1 Filed 01/15/19 Page 6 of 12 PageID #: 6




        19.    The practice of passing off refined white flour mixed with small amounts of coarser

bran (whole wheat) flour is a practice which has existed for over 100 years.3

        20.    While the form of the misleading practice has changed, deceptive representations of

the amount of graham flour in products has not.

        21.    Excluding tax, the Products cost no less than $2.99, a premium price compared to

other similar products.

                                          Jurisdiction and Venue


        22.    Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

        23.    Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        24.    This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        25.    Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and in New York.

        26.    A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                     Parties

3
 J.A. Le Clerc et al., “Graham Flour: A Study of the Physical and Chemical Differences Between Graham Flour and
Imitation Graham Flours,” USDA Bureau of Chemistry Bulletin (164), Apr. 12, 1913

                                                      6
         Case 1:19-cv-00302 Document 1 Filed 01/15/19 Page 7 of 12 PageID #: 7



          27.   Plaintiff is a citizen of Kings County, New York.

          28.   Defendant is a Delaware limited liability company with a principal place of business

in Deerfield, Illinois (Lake County) and upon information and belief, no member of defendant is

a citizen of New York.

          29.   In 2016, 2017 and/or 2018, plaintiff purchased one or more of the Products for

personal consumption, for no less than $2.99 per product, excluding tax, within this district and/or

State.

          30.   Plaintiff paid this premium because prior to purchase, plaintiff saw and relied on the

misleading representations.

          31.   Plaintiff would purchase the Products again if there were assurances that the

Products’ representations were no longer misleading.

                                           Class Allegations


          32.   The classes consist of all consumers in the following states: all, New York who

purchased any Products with actionable representations during the statutes of limitation.

          33.   A class action is superior to other methods for fair and efficient adjudication.

          34.   The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

          35.   Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff(s) and class members

are entitled to damages.

          36.   Plaintiff(s) claims and the basis for relief are typical to other members because all

were subjected to the same representations.

          37.   Plaintiff(s) is/are an adequate representative because his/her/their interests do not
                                                   7
     Case 1:19-cv-00302 Document 1 Filed 01/15/19 Page 8 of 12 PageID #: 8



conflict with other members.

       38.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       39.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       40.    Plaintiff(s) counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       41.    Plaintiff(s) seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350

       42.    Plaintiff incorporates by references all preceding paragraphs.

       43.    Defendant’s representations are false, unfair, deceptive and misleading

       44.    Defendant’s acts, practices, advertising, labeling, packaging, representations and

omissions are not unique to the parties and have a broader impact on the public.

       45.    Plaintiff desired to purchase products which were as described by defendant and

expected by reasonable consumers, given the product type

       46.    The representations and omissions were relied on by plaintiff and class members,

who paid more than they would have, causing damages.

                                        Negligent Misrepresentation

       47.    Plaintiff incorporates by references all preceding paragraphs.

       48.    Defendant misrepresented the composition of the Products.

       49.    Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Products and knew or should have known same were false or misleading.

       50.    This duty is based, in part, on defendant’s “half-truth” that the Products were


                                                 8
      Case 1:19-cv-00302 Document 1 Filed 01/15/19 Page 9 of 12 PageID #: 9



“Grahams,” a clever description of the Products to avoid the more straightforward but glaringly

deceptive name, “Graham Crackers,” conveniently used in off-label promotion.

        51.    Defendant negligently misrepresented and/or negligently omitted material facts.

        52.    Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, the purchase of the Products.

        53.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, thereby suffering damages.

               Breach of Express Warranty and Implied Warranty of Merchantability


        54.    Plaintiff incorporates by references all preceding paragraphs.

        55.    Defendant manufactures and sells Products which purport to be derived

predominantly from whole grain flour as opposed to white flour.

        56.    The Products, by their representations as “grahams” and “graham crackers,”

warranted to plaintiff and class members that they contained nutrients such as fiber and protein in

superior amounts to what they actually possessed, based on if they were primarily from whole

grain flour.

        57.    Defendant warranted such attributes to plaintiff and class members, when this was

not truthful and was misleading.

        58.    Defendant owed a special duty based on its special role as the heir of a National

Biscuit Company, to represent all of the facts, instead of only those which would be viewed

favorably.

        59.    The Products did not conform to their affirmations of fact and promises, wholly due

to defendant’s actions.

        60.    Plaintiff and class members relied on defendant’s claims, paying more than they
                                                  9
    Case 1:19-cv-00302 Document 1 Filed 01/15/19 Page 10 of 12 PageID #: 10



would have.

                                                Fraud


       61.    Plaintiff incorporates by references all preceding paragraphs.

       62.    Defendant’s purpose was to mislead consumers who seek products with more

nutrients and higher quality ingredients which confer health benefits.

       63.    Defendant’s intent was to secure economic advantage in the marketplace against

upstart competitors.

       64.    Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                           Unjust Enrichment

       65.    Plaintiff incorporates by references all preceding paragraphs.

       66.    Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff(s) as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct such

       practices to comply with the law;

   3. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law and GBL claims;

                                                  10
   Case 1:19-cv-00302 Document 1 Filed 01/15/19 Page 11 of 12 PageID #: 11



   4. Awarding costs and expenses, including reasonable fees for plaintiffs’ attorneys and

      experts; and

   5. Such other and further relief as the Court deems just and proper.

Dated: January 15, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan (SS-8533)
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, NY 11021
                                                              (516) 303-0552
                                                              spencer@spencersheehan.com

                                                              Levin-Epstein & Associates, P.C.
                                                              Joshua Levin-Epstein
                                                              1 Penn Plaza, Suite 2527
                                                              New York, NY 10119
                                                              (212) 792-0046
                                                              joshua@levinepstein.com




                                              11
    Case 1:19-cv-00302 Document 1 Filed 01/15/19 Page 12 of 12 PageID #: 12




1:19-cv-00302
United States District Court
Eastern District of New York

Keith Kennedy individually and on behalf of all others similarly situated


                                        Plaintiff


        - against -


Mondelēz Global LLC

                                         Defendant




                                       Complaint


                                    Sheehan & Associates, P.C.
                                    505 Northern Blvd., #311
                                      Great Neck, NY 11021
                                       Tel: (516) 303-0052
                                       Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: January 15, 2019
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
